DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities:  the text “(4MS” is suggested to be changed to “(4MS)” for clarity.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 8, claims 15-17, 19-20 and 27-31, and claims 21-23 and 26, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “exposing the as-deposited dielectric layer to an e-beam treatment process at a temperature below 300 °C to remove water from the dielectric layer” in lines 7-8. The limitation was not described in the specification as originally filed and constitutes new matter. The specification describes an e-beam treatment process at various temperature. See paragraph [00035] of the specification. The specification does not describe that the e-beam treatment process removes water from the dielectric layer.
Claim 15 recites the limitation “depositing, over a substrate, a porous dielectric material comprising a carbon atomic concentration; treating the porous dielectric material with a two-step treatment to increase the carbon atomic concentration while maintaining porogens therein” in lines 2-5. The limitation was not described in the specification as originally filed and constitutes new matter. The specification describes a process that a dielectric layer is first deposited, then a treatment process is performed on the deposited dielectric layer to create a network of pores in the dielectric layer after the treatment process. See, for example, paragraph [00029]-[00030] of the specification. The specification does not describe that the deposited dielectric layer has pores before the treatment process. The specification does not describe that a treatment is performed on a porous dielectric layer to increase carbon atomic concentration. The specification does not describe the treatment increases the carbon atomic concentration while keeping porogens in the dielectric layer.
Claim 21 recites the limitation “a low-k dielectric comprising … a first volumetric density; … a treated dielectric comprising … a second volumetric density greater than the first volumetric density” in lines 2-10. The limitation was not described in the specification as originally filed and constitutes new matter. The specification only describes volumetric density of the treated dielectric, for example, in paragraph [00029] (“treated layer 400 can have: … a density between about 1.2 gr/cm3 and about 1.4 gr/cm3”). The specification does not describe volumetric density of the low-k dielectric, before treatment. 
Claim 26 recites the limitation “[wherein treating the deposited dielectric further comprises exposing the deposited dielectric to an e-beam] to promote a reaction between precursor and reactant gases on the surface of the substrate” in lines 1-4. The limitation was not described in the specification as originally filed and constitutes new matter. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2004/0137758) in view of Ross (US 2001/0000415) and Lee (US 2002/0155695).
Regarding claim 1, Li discloses a method, comprising: 
depositing, using an electron beam (e-beam) assisted (electron flow to ionize gas molecules) deposition method, a dielectric layer on a surface of a substrate at a temperature between about 24 °C and about 300 °C, wherein the dielectric layer, as-deposited by the e-beam assisted deposition method, comprises a dielectric constant lower than about 3.9 and a carbon atomic concentration between about 15 % and about 20 % (see Li, [0019], [0024]-[0025], [0029], [0032]); 
exposing the as-deposited dielectric layer to an e-beam treatment process at a temperature below 300 °C (see Li, [0051], [0056]).
Li does not explicitly disclose an e-beam treatment process to remove water from the dielectric layer.
Ross teaches an e-beam treatment process to remove water (moisture) from the dielectric layer (see Ross, [0041]).
Li and Ross are analogous art because they both are directed to semiconductor device manufacturing and to manufacturing of dielectric layers in semiconductor devices, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li with the features of Ross because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to include an e-beam treatment process to remove water from the dielectric layer, in order to provided treated dielectric surface conditioned for reception of chemical vapor deposited material to the surface of the dielectric layer (see Ross, [0042]).
Li does not explicitly disclose etching the dielectric layer to form openings; and filling the openings with a conductive material to form conductive structures.
Lee teaches etching the dielectric layer (361) to form openings (46); and filling the openings with a conductive material (56) to form conductive structures (56’) (see Lee, FIGS. 2B and 2E-2F, [0022]-[0025]).
Li and Lee are analogous art because they both are directed to semiconductor device manufacturing and to manufacturing of dielectric layers in semiconductor devices, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vincent to include etching the dielectric layer to form openings; and filling the openings with a conductive material to form conductive structures, as taught by Lee, in order to provide an interconnect structure (see Lee, [0004], [0010]).
Regarding claim 5, Li in view of Ross and Lee teaches the method of claim 1.
Li discloses wherein exposing the as-deposited dielectric layer to the e-beam treatment process comprises exposing the as-deposited dielectric layer to an e-beam at a temperature between about 100 °C and about 300 °C and in an ambient comprising one or more of helium, argon, nitrogen, oxygen, hydrogen, carbon monoxide, carbon dioxide, and nitrous oxide (see Li, [0056]).
Regarding claim 6, Li in view of Ross and Lee teaches the method of claim 1.
Li discloses wherein depositing the dielectric layer with the e-beam assisted deposition method comprises depositing the dielectric layer using a precursor comprising tetraethyl orthosilicate (TEOS), methyl-diethoxy-dilane (mDEOS), or hexamethyldisiloxane (HMDSO) or tetra-methylsilane (4MS) (see Li, [0020]-[0021]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Ross and Lee, and further in view of Virtis (US 6,846,515).
Regarding claim 8, Li in view of Ross and Lee teaches the method of claim 6.
Li discloses wherein depositing the dielectric layer with the e-beam assisted deposition method further comprises depositing the dielectric layer using a precursor (see discussion on claim 6 above)
Li does not explicitly disclose a porogen precursor comprising propane (C3H8), benzene (C6H6), or alpha-terpinene (ATRP) (C10H16). 
Vertis teaches a porogen precursor comprising propane (C3H8), benzene (C6H6), or alpha-terpinene (ATRP) (C10H16) (see Vertis, column 12, lines 26-48).
Li and Vertis are analogous art because they both are directed to semiconductor device manufacturing and to manufacturing of dielectric layers in semiconductor devices, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li with the features of Vertis because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li to include a porogen precursor comprising propane (C3H8), benzene (C6H6), or alpha-terpinene (ATRP), as taught by Vertis, in order to provide porous film with reduced dielectric constant (see Vertis, Abstract; column 7, lines 57-61).
Claims 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee et al., Characteristics of low-κ SiOC films deposited via atomic layer deposition, Thin Solid Films 645 (2018) 334–339) in view of Lin (US 2007/0020952).
Regarding claim 21, Lee discloses a method, comprising: 
providing a substrate; 
depositing, on the substrate, using an atomic laver deposition (ALD) process, a dielectric comprising a first k-value greater than about 3.0 and less than about 3.9, a first material with a first atomic concentration, a first carbon atomic concentration, and a first volumetric density (see Lee, 1.1, 2.3).
Lee does not explicitly disclose
a substrate with a contact layer comprising first conductive structures;
depositing, on the contact layer, a dielectric;
treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second carbon atomic concentration substantially equal to the first carbon atomic concentration, and a second volumetric density greater than the first volumetric density; 
wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment to densify the dielectric; and after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment.
Lin teaches providing a substrate with a contact layer comprising first conductive structure (22); depositing, on the contact layer, a dielectric (26) (see Lin, FIG. 1, [0020]-[0021]);
treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second carbon atomic concentration substantially equal to the first carbon atomic concentration, and a second volumetric density greater than the first volumetric density;
wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment to densify the dielectric; exposing the dielectric to a plasma treatment (see Lin, [0023]-[0027], [0032]-[0033], [0037]: the treatment removes porogen from the deposited dielectric, thus changes overall atomic concentration, while the deposited dielectric itself with its carbon composition remains the same; the UV and plasma treatment are performed at elevated temperature, which would densify the film and reduce thickness/volume thus increase volumetric density of the film, see Lee, 2.3).
Lee and Lin are analogous art because they both are directed to semiconductor device manufacturing and to manufacturing of dielectric layers in semiconductor devices, and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee to include a substrate with a contact layer comprising first conductive structure; depositing, on the contact layer, a dielectric; treating the deposited dielectric to convert the deposited dielectric to a treated dielectric comprising a second k-value lower than the first k-value, the first material with a second atomic concentration different from the first atomic concentration, a second carbon atomic concentration substantially equal to the first carbon atomic concentration, and a second volumetric density greater than the first volumetric density; wherein treating the deposited dielectric comprises: exposing the deposited dielectric to an ultra-violet (UV) treatment to densify the dielectric, exposing the dielectric to a plasma treatment, as taught by Lin, in order to interconnect features in the device (see Lin, [0020]), and to lower k value (see Lin, [0037]).
Lin does not explicitly teach first conductive structures. However, the limitation is mere duplication of parts and has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also, MPEP § 2144.04.
Lin does not explicitly teach after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude after exposing the deposited dielectric to the UV treatment, exposing the dielectric to a plasma treatment, because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330. See also, MPEP § 2144.04.
Regarding claim 22, Lee in view of Lin teaches the method of claim 21.
Lee discloses wherein treating the deposited dielectric further comprises exposing the deposited dielectric to a thermal process comprising annealing temperatures (400 °C) between about 100 °C and about 500 °C in one or more of a helium gas, argon gas, nitrogen gas, hydrogen gas, carbon monoxide gas, carbon dioxide gas, nitrous oxide gas, and combinations thereof (see Lee, 2.3).
Regarding claim 23, Lee in view of Lin teaches the method of claim 22.
Lin teaches wherein exposing the deposited dielectric to the plasma treatment occurs at a temperature (see Lin, [0025]-[0027]: 200 °C) equal to or lower than that of the thermal process (400 °C, see discussion on claim 22 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 21.
Regarding claim 26, Lee in view of Lin teaches the method of claim 22.
Lin teaches wherein treating the deposited dielectric further comprises exposing the deposited dielectric to an e-beam (see Lin, [0023]-[0024]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 21.

Response to Arguments
Applicant's arguments filed on 09/07/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, page 7, Applicant argues that the specification of the instant application supports the limitation “exposing the as-deposited dielectric layer to an e-beam process … to remove water from the dielectric layer” of amended claim 1. Applicant argues that the specification describes “some treatments can densify as-deposited layer 300 by removing water, carbon dioxide, and/or loosly bonded hydrocarbons (e.g., -CH3), as described in paragraph [00030] of the specification as originally filed. 
In response, the Office notes that the specification does not particularly point out that the e-beam treatment removes water, as recited in amended claim 1. The specification only describes an e-beam treatment process at various temperature. The specification does not describe an e-beam treatment process to remove water. The specification only describes a thermal process, which is different from the e-beam process, to remove water. See paragraphs [00032] and [00035] of the specification. Furthermore, Applicant had made distinction between a thermal treatment process and an e-beam treatment process. In amendment filed on 12/03/2021 filed by Applicant, Applicant had amended claim 1 from “exposing the as-deposited dielectric layer to a thermal process” to “exposing the as-deposited dielectric layer to an e-beam treatment process”. 
In Applicant’s remarks, pages 7 to 8, Applicant argues that the limitation “a low-k dielectric comprising … a first volumetric density; … a treated dielectric comprising … a second volumetric density greater than the first volumetric density” of claim 21 is supported by the specification, since the specification describes densifying the as-deposited dielectric layer 300, and it would be understood by a person of ordinary skill in the art, the densifying the as-deposited dielectric layer would cause the dielectric layer to have a greater volumetric density than the as-deposited dielectric.
In response, the Office notes that the requirement of 35 U.S.C. 112(a) is a written description of the invention. Although the specification as originally filed describes densifying the as-deposited dielectric layer 300, the specification does not describe what is made denser (note that Merriam-Webster defines densify as to make denser). The specification does not describe whether volumetric density, area density or another measure of density is made higher/denser. Merely stating “it would be understood by a person of ordinary skill in the art, the densifying the as-deposited dielectric layer would cause the dielectric layer to have a greater volumetric density than the as-deposited dielectric” would not substitute the requirement of 35 U.S.C. 112(a).
Applicant’s arguments with respect to claims 1 and 15 on pages 8 to 10 have been considered but are moot because the new ground of rejections. 
In Applicant’s remarks, pages 10 to 11, Applicant argues that no motivation is provided to incorporate Lee’s ALD deposition into Lin’s process.
In response, the Office notes that Applicant’s argument is misplaced. Applicant appears to argue that Lin’s process is modified by Lee’s process. However, claim 21 is unpatentable over Lee in view of Lin; it is Lee’s process being modified by Lin’s process.
In Applicant’s remarks, page 11, Applicant argues that no motivation to combine was shown because semiconductor processing is a very wide and complex field of endeavor, and is not the same field of endeavor to combine two references.
In response, the Office notes that Applicant’s argument is misplaced. Proper obviousness rejection under 35 U.S.C. 103 requires the references are of analogous art or in the same field of endeavor. However, there is no requirement that the same field of endeavor has to be narrow and simplistic, as Applicant had appeared to argue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). See also, MPEP § 2141. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811